I think the question above discussed was properly raised by respondent Board, in spite of the contention of relator that the Board was estopped by the recitals in the bonds. Estoppel cannot supply an absolute lack of power. See State v. Greer, 88 Fla. 249, 102 So.2d 739; Dixon County v. Field, 111 U.S. 83, 28 Law Ed. 360. But where a public body has lawful authority to issue bonds upon a condition precedent with power to decide whether the condition precedent has been complied with, their recital in the bonds that such condition has been complied with will ordinarily protect a bona fide purchaser for value. Chaffer County Commissioners, etc., v. Potter, 142 U.S. 355, 35 Law. Ed. 1040,12 S.C. 216; Weinberger v. Board of Public Instr., 93 Fla. 470,112 So.2d 253. *Page 477